Title: From George Washington to Major General Lafayette, 31 July 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						Robinson’s in the Highland’s [N.Y.]July 31st 1780
						My dear Marquiss
					
					I received Your Two Obliging Favors of the 26th just as I was commencing yesterday our second day’s march for the North River. There is no doubt that Sir Henry Clinton means to attack the Count de Rochambeau and that a considerable force has sailed for the purpose, of which You will have the greatest certainty by the time this reaches You. I am happy in the measures which have been taken for calling in aid from the Militia and I hope it will arrive & prove effectual. I can’t help wishing that the Count had taken post on the Main, and if circumstances will admit, this might be best still. In such case he would derive much greater support from the Country & the Island of Rhode Island is not of itself an Object for which we should put any thing of importance to the hazard. From the great distance from hence to Rhode Island I do not think it probable that any Succour from this Army could be there in time, & were it to be attempted by a rapid march, a great part of the Men detached would be unfit for service when they arrived. Besides from the present state of things, I do not know how they would be subsisted with bread. These considerations leave me but one line of conduct to pursue, which is to move against New York. I am straining every nerve to accomplish this—and would willingly hope that it will relieve the Count if nothing more. It appears to be the most probable mode of doing it, & indeed the only practicable one, so far as his relief can depend upon the Troops here. That part of the Army which was with me in Jersey will pass the River at Kings ferry this morning or forenoon—and part of those at this post moved yesterday evening & will be followed by the Remainder to day, except so many as may be essential to be left in the Garrison.
					With respect to your remaineing with General Heath, You will use

your own pleasure in the matter. Wherever you are, your best services will be rendered and will be interesting. I am exceedingly hurried in arranging & preparing a variety of matters, which must justify me to You for not adding more than that I am with the most affectio⟨nate⟩ regard & esteem My Dr Marquiss Yr Most Obedt st
					
						G.W.
					
				